Treating appellant’s amended motion as a motion to assign, motion granted, and the matter assigned to the October 1973 calendar for argument.
Paolino and Joslin, JJ., not participating.
ORDERS OF GENERAL IMPORT
ORDER
On March 3, 1972 this Court entered an order adopting and promulgating as a rule of court, Provisional Order No. 10, Code of Professional Responsibility. [109 R. I. 969-1051] This rule •governs the professional conduct of attorneys admitted to practice in the courts of this State.
The aforementioned Provisional Order No. 10 is hereby adopted as Rule 47 of the Rules of the Supreme Court of Rhode Island.
Section DR-102 of the Disciplinary Rules is amended to read as follows:
“(A) A lawyer or law firm shall not use professional cards, professional announcement cards, office signs, letterheads, telephone directory listings, law lists, legal directory listings, or similar professional notices or devices, except that the following may be used if they are in dignified form:
(1) A professional card of a lawyer identifying him by name and as a lawyer, and giving his addresses, telephone numbers, the name of his law firm and any *939information permitted under DR 2-105. A professional card of a law firm may also give the names of members and associates. Such cards may be used for identification but may not be published in periodicals, magazines, newspapers, or other media,, except as follows:

In a newspaper announcement under any one of the following conditions:

(a) When a lawyer has been first admitted to the Rhode Island Bar to practice lato in the State of Rhode Island.
(b) When a lawyer is returning to the practice of law after having held a public office, during which period he was not engaged in the private practice of law.
(c) When a lawyer relocates his office because of conditions beyond his control.
(d) For other good cause shown upon petition to the Rhode Island Supreme Court.

Any announcement permitted under this Section shall be limited to 8 insertions. The insertions may be made in different newspapers but in no event may the insertions exceed the total of three. Prior to insertion, the proposed announcement shall be filed in the office of the Clerk of the Supreme Court for approval by a Justice of that Court.

Entered as the order of this court this 18th day of January, 1973.
Roberts, C. J.
Paolino, J.
Powers, J.
Joslin, J.
Kelleher, J.
Thomas H. Roberts
William E. Powers
Thomas F. Kelleher